Exhibit 10.1 AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG SITESEARCH CORPORATION AND DIRECT ROI, LLC, FLYING CHANGE, INC. AND THE SECURITY HOLDERS OF EACH SUCH ENTITY INDEX Page ARTICLE I – Exchange of Securities 1 Issuance of Securities 1 Exemption from Registration 1 Corporate Restructuring 1 ARTICLE II – Representations and Warranties of DRF 2 Organization 2 Capital 2 Subsidiaries 2 Managers and Officers 2 Financial Statements 2 Absence of Changes 2 Absence of Undisclosed Liabilities 3 Tax Returns 3 Investigation of Financial Condition 3 Intellectual Property Rights 3 Compliance with Laws 3 Litigation 3 Authority 3 Ability to Carry Out Obligations 4 Full Disclosure 4 Assets 4 Material Contracts 4 Indemnification 4 Criminal or Civil Acts 4 Restricted Securities 4 ARTICLE III – Representations and Warranties of Sitesearch 5 Organization 5 Capital 5 Subsidiaries 5 Directors and Officers 5 Financial Statements 5 Absence of Changes 5 Absence of Undisclosed Liabilities 5 Tax Returns 6 Investigation of Financial Condition 6 Intellectual Property Rights 6 Compliance with Laws 6 Litigation 6 Authority 6 Ability to Carry Out Obligations 6 ii Full Disclosure 6 Assets 7 Material Contracts 7 Indemnification 7 Criminal or Civil Acts 7 PinkSheet Trading Status 7 ARTICLE IV – Covenants Prior to the Closing Date 7 Investigative Rights 7 Conduct of Business 7 Confidential Information 8 Notice of Non-Compliance 8 ARTICLE V – Conditions Precedent to Sitesearch’s Performance 8 Conditions 8 Accuracy of Representations 8 Performance 8 Absence of Litigation 8 Officer’s Certificate 8 ARTICLE VI – Conditions Precedent to DRF’s Performance 9 Conditions 9 Accuracy of Representations 9 Performance 9 Absence of Litigation 9 Officer’s Certificate 9 Directors of Sitesearch 9 ARTICLE VII – Closing 9 Closing 9 ARTICLE VIII – Covenants Subsequent to the Closing Date 10 Registration and Listing 10 ARTICLE IX – Miscellaneous 10 Captions and Headings 10 No Oral Change 10 Non-Waiver 10 Time of Essence 10 Entire Agreement 10 Choice of Law 10 Counterparts 10 Notices 11 Binding Effect 11 Mutual Cooperation 11 Finders 11 Announcements 11 Expenses 11 Survival of Representations and Warranties 11 Exhibits 11 Termination, Amendment and Waiver 11 EXHIBITS Allocation of Securities, Including Subset Table Exhibit Subscription Agreement Exhibit Financial Statements of DRF Exhibit California Patent Litigation Exhibit Material Contracts of DRF Exhibit Financial Statements of Sitesearch Exhibit Material Contracts of Sitesearch Exhibit iii AGREEMENT THIS AGREEMENT (“Agreement”) is made this 28th day of July, 2011, by and between Sitesearch Corporation, a Nevada corporation (“Sitesearch”), Direct ROI, LLC, and Flying Change, Inc. (collectively “DRF” or the “constituent entities”), and the security holders of DRF (the “DRF Security Holders”) who are listed on Exhibit 1.1 hereto and have executed Subscription Agreements in the form attached in Exhibit 1.2, hereto.DRF consists of Direct ROI, LLC, an Arizona limited liability company, and Flying Change, Inc., an Arizona corporation.Reference to DRF refers to the two constituent entities. WHEREAS, Sitesearch desires to acquire all of the issued and outstanding securities of DRF from the DRF Security Holders in exchange for newly issued unregistered shares of common stock of Sitesearch; WHEREAS, DRF desires to assist Sitesearch in acquiring all of the DRF Securities pursuant to the terms of this Agreement; and WHEREAS, all of the DRF Security Holders, by execution of Exhibit 1.2 hereto, agree to exchange all of the DRF Securities they hold as set forth in Exhibit 1.1 hereto, for common shares of Sitesearch as set forth in Article 1 hereto. NOW, THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties hereto agree as follows: ARTICLE I Exchange of Securities 1.1Issuance of Securities. Subject to the terms and conditions of this Agreement, Sitesearch agrees to issue and exchange an aggregate of 3,178,669,980 shares of its fully paid and non-assessable unregistered shares of Sitesearch’s $.001 par value common stock (the “Sitesearch Shares”) in exchange for all of the DRF Securities.All Sitesearchsecurities will be issued directly to the DRF Security Holders on the date the transaction contemplated by this Agreement closes (the “Closing Date”), pursuant to the schedule set forth in Exhibit1.1. (Exhibit 1.1 also includes a subset table evidencing shares issued hereunder to Inter 123 Corp. which Inter 123 Corp. has agreed to assign to certain other investors in Sitesearch.) 1.2Exemption from Registration. The parties hereto intend that all Sitesearch securities to be issued to the DRF Security Holders shall be exempt from the registration requirements of the Securities Act of 1933, as amended (the “Act”), pursuant to Section 4(2) and/or Regulation D of the Act and rules and regulations promulgated thereunder.In furtherance thereof, each of the DRF Security Holders will execute and deliver to Sitesearch on the Closing Date a copy of the Subscription Agreement set forth in Exhibit 1.2 hereto. 1.3Corporate Restructuring.Within 90 days following the Closing Date, Sitesearch hereby undertakes, covenants and agrees to obtain shareholder approval to (and shall) increase its authorized common stock to five billion shares, change its name to Leaplab Corp. and reverse split its common stock (the “Reverse Split”) on the basis of one share for each 450 shares outstanding. 1 ARTICLE II Representations and Warranties of DRF DRF, for each of its two constituent entities, hereby represents and warrants to Sitesearch that: 2.1Organization. DRF’s constituent entities have been duly organized and validly existing and in good standing under the laws of their jurisdictions, have all necessary corporate powers to own their properties and to carry on their business as now owned and operated by them, and are duly qualified to do business and is in good standing in each of the jurisdictions where their business requires qualification. 2.2Capital. The authorized capital stock of the DRF constituent entities are set forth in the DRF Financial Statements, defined below. All of the outstanding DRF Securities are duly and validly issued, fully paid and non-assessable.There are no outstanding subscriptions, options, rights, warrants, debentures, instruments, convertible securities or other agreements or commitments obligating the DRF constituent entities to issue any additional DRF Securities. 2.3Subsidiaries.The DRF constituent entities have no subsidiaries. 2.4Managers and Officers. The names and titles of the Chief Executive Officer of each of DRF’s constituent entities as of the date of this Agreement are as follows: Name Position Constituent Entity John Ayers
